1
2                                                                           JS-6
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10    LUIS MARQUEZ,                              Case No. 2:18-cv-04693-AB-KS
11                    Plaintiff,
      v.                                         ORDER DISMISSING CIVIL ACTION
12
13
14    NABHAN SIMAAN, et al.,
                Defendants.
15
16
17
18         THE COURT having been advised by counsel that the above-entitled action has
19   been settled;
20         IT IS THEREFORE ORDERED that this action is hereby dismissed without
21   costs and without prejudice to the right, upon good cause shown within 60 days, to re-
22   open the action if settlement is not consummated. This Court retains full jurisdiction
23   over this action and this Order shall not prejudice any party to this action.
24   IT IS SO ORDERED.
25
26   Dated: January 30, 2019
                                            _______________________________________
27                                          HONORABLE ANDRÉ BIROTTE JR.
28                                          UNITED STATES DISTRICT COURT JUDGE

                                                1.
